Citation Nr: 1519394	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-28 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine prior to December 9, 2008, and in excess of 20 from December 9, 2008 through August 3, 2012.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine after August 3, 2012.

3.  Entitlement to a rating in excess of 10 percent for right lower extremity sciatica prior to September 1, 2010, in excess of 20 percent from September 1, 2010 through August 2, 2012, in excess of 40 percent effective August 3, 2012.

4.  Entitlement to a rating in excess of 40 percent for right lower extremity sciatica after August 3, 2012.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to February 1978 and from November 1990 to May 1991.  He also had service with the United States Army Reserve, including a period of active duty for training from July 21, 2001 to August 3, 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  A February 2009 rating decision continued previously assigned disability ratings of 20 percent for degenerative disc disease of the lumbar spine and 10 percent for sciatica of the right lower extremity.  The Veteran disagreed with the assigned disability ratings.

A September 2012 decision review officer (DRO) rating decision increased the assigned rating for the low back disability to 40 percent, effective March 2, 2005 and assigned a 20 percent rating, effective December 9, 2008.  The decision also increased the assigned rating for sciatica to 20 percent, effective September 1, 2010 and to 40 percent, effective August 3, 2012.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to increased ratings for the low back and sciatica disabilities remains in appellate status.

Finally, in his substantive appeal received by VA on October 3, 2012, the Veteran asserted that he could not hold a job due to his low back and sciatica disabilities.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to a TDIU is currently before the Board.

The issues of entitlement to increased ratings higher than 20 percent for a low back disability and higher than 40 percent for right lower extremity sciatica after August 3, 2012 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to December 9, 2008, lumbar spine degenerative disc disease was manifested at worst by pain and forward flexion to 30 degrees.

2.  From December 9, 2008 through August 3, 2012, lumbar spine degenerative disc disease was manifested at worst by forward flexion to 40 degrees with pain and muscle spasm resulting in abnormal gait.

3.  Prior to September 1, 2010, sciatica of the right lower extremity was manifested by pain without observable muscle atrophy, weakness, paralysis, or contracture.

4.  From September 1, 2010 through August 2, 2012, sciatica of the right lower extremity was manifested by an episode of absent right patellar and ankle reflexes on September 1, 2010, decreased dorsiflexion and plantar flexion without true foot drop, and intermittent pain.

5.  Effective August 3, 2012, sciatica of the right lower extremity was manifested by severe intermittent pain, with normal reflexes and no muscle atrophy.


CONCLUSIONS OF LAW

1.  Prior to December 9, 2008, the criteria for a rating in excess of 40 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243-5237 (2014).

2.  From December 9, 2008 through August 3, 2012, the criteria for a rating in excess of 20 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243-5237 (2014).

3.  Prior to September 1, 2010, the criteria for a rating in excess of 10 percent for sciatica of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

4.  From September 1, 2010 through August 2, 2012, the criteria for a rating in excess of 20 percent for sciatica of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

5.  Effective August 3, 2012, the criteria for a rating in excess of 40 percent for sciatica of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

The Veteran was provided VCAA notice in a November 2008 letter, advising him of what information and evidence is needed to substantiate his claim for increased ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter included information regarding how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the duty to notify is satisfied.

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains service treatment records, post-service VA treatment records, VA examination reports, and lay statements.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  VA provided the Veteran with spine and neurological examinations in December 2008 and August 2012 to evaluate the current nature of his low back and right lower extremity sciatica disabilities.  Those examination reports included all necessary testing, a full examination of the Veteran, and provided information adequate to evaluate the claims.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating claims in appellate status.

II. Criteria & Analysis

The Veteran contends that higher ratings than those already assigned are warranted for his service-connected lumbar spine degenerative disc disease and sciatica of the right lower extremity.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the back and right lower extremity disabilities on appeal.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

The Veteran's lumbar spine degenerative disc disease has been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Here, Diagnostic Code 5243 refers to intervertebral disc syndrome and Diagnostic Code 5237 refers to lumbosacral strain.  See 38 C.F.R. § 4.71a.

Intervertebral disc syndrome is rated (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to disability of the thoracolumbar spine.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. Note 2.  Range of motion measurement is rounded to the nearest five degrees.  Id. Note 4.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. Note 5.


38 C.F.R. § 4.71a, PLATE V (2014).

Associated objective neurologic abnormalities are evaluated separately, under an appropriate diagnostic code.  Id. Note 1.

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, the Veteran's right lower extremity sciatica has been rated as 10 percent disabling prior to September 1, 2010, as 20 percent disabling from September 1, 2010 through August 2, 2012, and as 40 percent disabling, effective August 3, 2012.

Diagnostic Code 8520 provides a 10 percent disability rating for mild incomplete paralysis of the sciatic nerve, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, and 60 percent for severe incomplete paralysis with marked muscular atrophy.  A maximum schedular rating of 80 percent is warranted for complete paralysis of the sciatic nerve, in which the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" with diseases of the peripheral nerves and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The words mild, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's claim for increased ratings for his low back and right lower extremity sciatica disabilities was received in November 2008.  

The September 2012 DRO rating decision awarded a 40 percent rating for the low back disability effective from March 2, 2005 on the basis of a March 2, 2005 VA outpatient examination report, which was accepted as an informal claim for increase.  See 38 C.F.R. § 3.157.  That treatment record documented forward "flexion of the back [] limited at 30 degrees secondary to pain" and represented an increase in severity of the already service-connection lumbar spine disability.  Accordingly, to warrant a higher rating for the period from March 2, 2005 to December 8, 2008, the medical evidence must demonstrate unfavorable ankylosis of the entire thoracolumbar spine or entire spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Subsequent treatment records did not document ankylosis of the spine at any time or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

During a March 2008 VA physical therapy consultation, lumbar spine range of motion findings included flexion decreased 25 percent [flexion to approximately 70 degrees] and extension and bilateral side bending (lateral flexion) within full limits.  

Other objective findings included increased lumbar lordosis; tenderness to palpation of the right lumbar paraspinals, right buttock, and posterior aspect of the right lower extremity; and inability to elicit ankle or knee jerks bilaterally on reflex testing.  During primary care treatment later that month, examination findings included forward flexion to 90 degrees, no paraspinal tenderness, straight leg raise negative bilaterally, no lower extremity atrophy, and deep tendon reflexes 2+ bilaterally.

In May 2008 he presented for VA emergency treatment, indicating that he had been doing well after physical therapy, but was lifting a cinder block with poor form and felt pain and a "pop" in his low back.  He denied any numbness in his extremities, gait dysfunction, or bowel or bladder dysfunction.  Neurological examination revealed gait within normal limits, strength 5/5, and normal reflexes.  He received a five-day supply of Vicodin, refills of other prescriptions, and was advised to follow up with his primary care physician.  In July 2008 he sought treatment after a motor vehicle accident.  He reported low back pain and numbness in the left fingers.  The impression of a lumbar spine x-ray was negative for fracture or dislocation; mild degenerative disc disease at L4-5 and L5-S1 and partial sacralization of L5.

In December 2008, the Veteran submitted several lay statements in support of his claim.  A neighbor and friend observed that the Veteran walked cautiously with a slouch and seemed to be unable to sit or stand for any period of time due to back pain.  A coworker described the Veteran being unable to stand straight due to low back pain after working only half a day doing light construction on the maintenance crew.  An apparent family member and president of the family-owned property rental company indicated that the Veteran had worked as the maintenance manager since January 2008.  He described the job duties as maintenance- and construction-related, including rebuilding, remodeling, and repairing properties.  He indicated that he had to remove the Veteran from his position because he was too limited in his abilities to perform all tasks needed to complete most jobs.  Finally, an employee of a golf range recalled that he had hired the Veteran to maintain the grounds and equipment the previous spring, but terminated his employment when the Veteran was unable to perform job duties involving bending, lifting, and squatting due to back pain.

During a December 2008 VA examination, the Veteran described sharp, constant low back pain rated as a 6/10 to 7/10, which will flare up with increased activity such as bending, lifting, pushing, or pulling that he does when maintaining his rental property, although he stated he was still able to function.  He reported having daily stiffness.  He described numbness to the posterior aspect of the right lower extremity with prolonged sitting more than 15 minutes that resolves after moving around, but did not report flare-ups and denied loss of function from right lower extremity symptoms.  He denied wearing a brace, any physician-ordered bedrest, or bowel or bladder incontinence.  He did not identify any unsteadiness or falls.  Other than when first getting out of bed or after prolonged lying or sitting greater than 15 minutes, which result in increased back pain when initially rising and increased numbness to the right lower extremity, he stated that his activities of daily living were not affected.  

On lumbar spine range-of-motion testing, he had moderate pain prior to beginning range of motion, forward flexion to 45 degrees with pain increasing at 10 degrees, extension to 15 degrees with increased pain at 15 degrees, right and left lateral flexion to 15 degrees with increased pain at 15 degrees, and right and left rotation to 15 degrees with pain increased at 15 degrees.  On repetitive testing, there was no additional loss of range of motion or increased pain.  The examiner commented that pain was the most limiting factor; however, there was no weakness, decreased endurance, or fatigability with repetitive range of motion to the lumbar spine.

On physical examination, the Veteran had a mild antalgic gait when initially rising from a seated position in the waiting area that decreased with increased walking to the examination room.  There was no observable muscle atrophy, weakness, paralysis, or contractures.  Motor control, muscle tone, and coordination with tandem gait were good.  He was able to walk on heels and toes with good coordination, but had increased pain to the lower back when walking on the toes.  Cranial nerves 2 through 12 were grossly intact, reflexes were within normal limits, and lower extremity muscle strength was 5/5 and equal bilaterally.  The examiner observed that a February 2008 lumbar MRI showed multilevel degenerative changes with disc bulges at L3 to 4 and L5 to S1, and right posterolateral disc herniation L4 to 5.  

A May 2009 private physical therapy evaluation report identified the Veteran's pain as worst with flexion activities and sitting in a car or class too long, and improved with extension positions.  The therapist recommended a home inversion table and indicated that he may benefit from a basic elastic/Velcro-type back brace to support or unweight the lumbar spine.

On September 1, 2010 the Veteran sought VA emergency treatment for a five day history of severe right lower back and buttock pain with intermittent radiation into his posterior right leg after bending over to reach something and feeling a snap/pop.  He stated he had been unable to walk and was crawling at home.  On examination, strength was 5/5 in all muscle groups of the bilateral lower extremities and sensation was grossly intact.  He had spine pain with right hip flexion (positive straight leg raise) and absent patellar and ankle reflexes on the right.  He was admitted for pain control, given morphine and oxycodone, and started on steroids.  Upon discharge two days later, his back pain was noted to be consistent with radiculopathy and a lumbar MRI showed probable nerve root compression on the right.

During a December 2010 outpatient neurosurgery visit, the examiner noted that the Veteran did have a partial right foot drop in September 2010 and that physical and aqua therapy after the September 2010 admission did result in some decrease in symptomatology.  The Veteran described current symptoms as right-sided low back pain that radiates into the sacroiliac joint, the sciatic distribution of the buttocks, the right hip, down the posterior aspect of the right thigh to the knee.  He denied any left-sided symptoms or associated bowel or bladder complaints.  He indicated he could walk one mile then becomes weak in the right leg and pain limits further ambulation.  He denied any problems with placing his foot or dragging his foot.  

On examination, he had pain to palpation over the lumbar spine itself and the right paraspinal area with some mild spasms present and pain over the right SI joint, right mid buttock, and right lateral hip areas.  Muscle strength was 3+/5 in the right lower extremity in all groups except he did have decreased dorsiflexion/plantar flexion in the right foot, but no true significant foot drop.  He was able to heel walk, but had some difficulty with a positive toe walk on the right, but negative on the left.  Straight leg raising was positive at 60 degrees on the right and negative on the left.  Sensory examination was normal throughout.  Deep tendon reflexes showed a 1+ patella on the right, 2+ on the left.  Trunk range of motion was decreased with forward flexion and lateral flexion to the right with discomfort.  The Veteran was placed on the surgery list for June 2011 for a right L4-5 hemilaminectomy and diskectomy.

A December 2010 pain clinic note detailed the plan and prescriptions to address breakthrough pain and neuropathic pain with the goal to wean the Veteran off opioids after his planned surgery if pain control is satisfactory.

An October 2011 pain clinic note indicated that the Veteran's surgery had been cancelled because his pain improved with injections and physical therapy, and his sharp pain that was radiating down the entire right leg was gone.  At present, he complained more of right-sided low back pain and had been referred for lumbar facet injections.  He also reported weakness in the right leg when standing for too long.  Objectively, left lower extremity motor examination was normal, and right lower extremity motor examination was 4+/5 in the knee extensors.  He received right-sided lumbar facet injections under fluoroscopy.

During April 2012 VA primary care treatment, he reported losing his balance when getting out of a chair after his March 2012 injection, stating that the pain was unbearable in the first week, but was getting better.  He reported that the majority of his pain was when he sits or stands for too long.  He indicated that he was currently a student finishing his last year and he owned a rental property business with his brothers.  A letter provided the report of an April 2012 lumbar spine MRI and explained to the Veteran that compared to the MRI in 2011, the results were unchanged, showing mild to moderate spinal stenosis. 

The Veteran was afforded an additional VA examination on August 3, 2012.  He endorsed chronic flare-ups of pain, described as jolting volts of lightening in the lumbar spine to the right and into the coccyx radiating to the right sacroiliac joint precipitated by standing or sitting for one hour.  He indicated that he was working on his rental properties, but now was attending business school, adding that his back started worsening while sitting in class the last two years.  He reported treatment consisting of spinal injections; gabapentin, Naprosyn, morphine, and OxyContin; and physical therapy; which all helped a little, but not completely.  He denied having any surgery.  He constantly used a brace and regularly used a crutch.

Lumbar spine range-of-motion testing revealed the following: forward flexion to 40 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 15 degrees.  There was objective evidence of painful motion beginning at the endpoint of each range of motion.  Following three repetitions, recorded range-of-motion findings revealed no additional loss of range of motion.  The examiner indicated that the Veteran's functional loss included less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  

Physical examination findings included the following: tenderness or pain to palpation of the lumbar spine and sacroiliac joint; muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait; normal muscle strength with no muscle atrophy bilaterally; normal reflex and sensory examination bilaterally; and positive right straight leg raising indicative of radiculopathy involving the sciatic nerve and manifested by severe intermittent pain.  The examiner characterized the right-sided radiculopathy as severe.  Left straight leg raising was negative and without radicular pain or other signs or symptoms of radiculopathy.  The examiner noted that the Veteran did have intervertebral disc syndrome, but had not had any incapacitating episodes over the past 12 months.  The examiner also observed that imaging studies confirmed thoracolumbar spine arthritis and that the April 2012 MRI study was unchanged from the April 2011 study.  The examiner concluded that the Veteran's thoracolumbar spine disability did not impact his ability to work, noting that the Veteran was an administrator of rental properties and was currently attending school for business administration.   

Having considered the medical and lay evidence of record, the Board finds that disability ratings higher than those already assigned are not warranted for the lumbar spine or right lower extremity sciatica disabilities at any time during the appeal.

For the time period prior to December 9, 2008, the Veteran's lumbar spine degenerative disc disease was manifested by pain and forward flexion to 30 degrees on March 2, 2005.  These findings are consistent with the 40 percent rating already assigned from March 2, 2005 through December 8, 2008.  A higher disability rating is not warranted at any time during this period because the evidence does not demonstrate any ankylosis of the spine or any incapacitating episodes having a total duration of at least 6 weeks during any 12-month period.  Rather, during a physical therapy consultation in March 2008, lumbar spine forward flexion was recorded as approximately 70 degrees and extension and bilateral lateral flexion were within full limits.  These findings are consistent with only a 10 percent disability rating; however, the Board will not disturb the favorable 40 percent rating assigned for this time period.

For the time period from December 9, 2008 through August 3, 2012, the Veteran's lumbar spine disability was manifested at worst by forward flexion to 40 degrees with pain and muscle spasm resulting in abnormal gait.  These findings are consistent with the 20 percent disability rating currently assigned for this time period.  A higher disability rating is not warranted because forward flexion of the thoracolumbar spine was not limited to 30 degrees or less, there is no evidence of ankylosis of the spine, and there were not incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period.

The Board emphasizes that despite the Veteran's subjective complaints of pain with radiation to his right leg, decreased motion, numbness, and stiffness, the 40 and 20 percent ratings assigned for the lumbar spine disability appropriately compensate the Veteran for the extent of any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, the December 2008 and August 2012 VA examination reports reflect that the Veteran was able to accomplish repetitive lumbar spine range-of-motion testing.  His range of motion of his low back, however, was not further limited by pain following repetition; nor was there reported evidence that range of motion was affected by fatigue, weakness, lack of endurance, or incoordination.  Therefore, a higher rating would not be assignable for the lumbar spine disability based on any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.

Turning to the right lower extremity sciatica, prior to September 1, 2010, the right lower extremity disability was manifested by pain without observable muscle atrophy, weakness, paralysis, or contracture.  The Board concludes that these findings are consistent with the 10 percent disability rating currently assigned for this time period and finds that a higher rating is not warranted because the sciatica is not shown to be moderate.  For example, the sciatica disability is not manifested objectively by absent reflexes or other observable manifestations other than pain. 

For the time period from September 1, 2010 through August 2, 2012, the right lower extremity sciatica was manifested by an episode of absent right patellar and ankle reflexes on September 1, 2010, decreased dorsiflexion and plantar flexion without true foot drop, and intermittent pain.  The Board finds that the manifestations during this period are consistent with the 20 percent disability rating already assigned based on moderate symptomatology.  The Board also finds that a higher rating is not warranted for this period because there is no objective evidence of more severe symptoms such as muscle atrophy or consistent absence of right patellar and/or ankle reflexes.  In addition, the evidence during this period suggests some improvement as reflected by the Veteran's October 2011 report that his right leg radiating pain was gone. 

Finally, effective August 3, 2012, which was the date of the most recent VA examination, the Veteran's right lower extremity sciatica was manifested by severe intermittent pain, with normal reflexes and no muscle atrophy.  Given the VA examiner's characterization of the disability as severe, the Board finds that the 40 percent disability rating assigned, effective August 3, 2012, was proper.  However, the Board finds that a higher, 60 percent, rating is not warranted for the right lower extremity sciatica because physical examination did not reveal marked muscular atrophy, or any muscular atrophy.  Accordingly, the Board concludes that a 40 percent rating, but no higher, is warranted based on moderately severe right lower extremity sciatica, effective August 3, 2012.  

The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes they are not warranted because the medical and lay evidence of record did not support higher ratings than those already assigned.  Therefore, the assigned 40 and 20 percent ratings for the lumbar spine disability and 10, 20, and 40 percent ratings for right lower extremity sciatica are proper throughout the appeal period through August 3, 2012, and higher ratings for the low back or sciatica disabilities are denied.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran has not identified symptoms of lumbar spine degenerative disc disease or right lower extremity sciatica not specifically referenced by the applicable rating criteria.  Therefore, the Board finds that his lumbar spine and sciatica disabilities are fully contemplated by the applicable rating criteria.  Nevertheless, the Veteran does not contend, and the evidence does not reflect, that his lumbar spine or right lower extremity disability has caused frequent hospitalization.  Rather, between March 2005 and August 2012 the evidence documents a May 2008 visit to the emergency department for back pain after lifting a cinder block and a three-day inpatient hospitalization in September 2010 for back and right hip pain.  He also had some occasional "same-day surgery" or outpatient treatment to receive nerve root blocks under fluoroscopy or epidural steroid injections.  In summary, the Board finds that two hospital visits in a seven-year period do not equate to "frequent hospitalization."  

Regarding interference with employment, while the Veteran and his brother, who is the president of the family rental property business, have described limitations in performing his maintenance duties as a result of his disabilities, the Veteran's subsequent statements suggest that his duties had changed to performing administrative functions in the rental property business.  Still, while there is some evidence of interference with employment due to worsening symptoms with prolonged sitting or standing, the applicable rating criteria for his lumbar spine and right lower extremity disability reasonably describe the disability level and symptomatology.  Therefore, the Board finds that the applicable rating criteria adequately contemplate the Veteran's degenerative disc disease and sciatica disabilities and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is service connected only for his lumbar spine and right lower extremity sciatica disabilities.  In this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition, and no other increased rating claims are before the Board.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher ratings than those assigned for lumbar spine degenerative disc disease and right lower extremity sciatica for the time periods through August 3, 2012, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine prior to December 9, 2008, and in excess of 20 percent from December 9, 2008 through August 3, 2012, is denied.

Entitlement to a rating in excess of 10 percent for right lower extremity sciatica prior to September 1, 2010, in excess of 20 percent from September 1, 2010 through August 2, 2012, and in excess of 40 percent effective August 3, 2012, is denied.


REMAND

With his substantive appeal received on October 3, 2012, the Veteran stated that he was "not appealing any of the issues specifically," but believed that he was more incapacitated than as reflected by his combined disability rating.  He stated that he could no longer hold a job and although he was currently in school with the goal to be employed by a corporation, he had to start taking online classes because he cannot sit very long and he doubted he could be employed by a corporation because he could not sit or stand long enough.  In January 2013 correspondence, he reported that he was in college part-time and could not take more than two classes together without a break because he could not sit or stand for an hour.  He described the pain from his low back radiating to his right hip as unbearable and indicated that although he had an appointment in the next week for injections, he could not wait that long and planned to go the emergency room.

The AOJ should obtain ongoing treatment records from the Pittsburgh VA Medical Center (VAMC) and related clinics dating since September 2012.  Then, the Veteran should be afforded an additional VA examination to evaluate the current severity of his low back and right lower extremity disabilities, including any effects on his usual occupation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing records of evaluation and treatment for lumbar spine degenerative disc disease and right lower extremity sciatica from the Pittsburgh VAMC and related clinics dating since September 2012.

2.  After completion of the above, schedule the Veteran for an orthopedic/neurologic examination to evaluate his service-connected low back and right lower extremity sciatica disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

Regarding the right lower extremity, the examiner should indicate which of the following best represents the current disability level involving the sciatic nerve and provide an explanation:
a) Mild incomplete paralysis;
b) Moderate incomplete paralysis;
c) Moderately severe incomplete paralysis; 
d) Severe incomplete paralysis, with marked muscular atrophy; or 
e) Complete paralysis whereby the foot dangles and drops, no active movement is possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.

Finally, the examiner should describe the effects that the low back and right lower extremity sciatica disabilities have on the Veteran's usual occupation as a rental property owner and/or business person.

3.  After completion of the above, the AOJ should adjudicate the issues of entitlement to ratings in excess of 20 percent for lumbar spine degenerative disc disease and in excess of 40 percent for right lower extremity sciatica, each for the time period after August 3, 2012, and entitlement to a TDIU.  The claim for an award of TDIU benefits should take into consideration provisions of 38 C.F.R. § 4.16(b).  If the benefits sought on appeal remain denied, the AOJ must furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


